Mr. Justice Gridley delivered the opinion of the court. 3. Negligence, § 208*—when instruction erroneous as omitting element of due care. Where several instructions directed a verdict for the plaintiff if the jury found the facts as therein severally stated, but each instruction omitted entirely the element of the exercise of ordinary care by the deceased for his own safety, the instructions were erroneous and the error could not be cured by other instructions. 4. Instructions, § 119*—when instruction erroneous as not based on evidence. An instruction that submits it to the jury to find if a certain fact exists virtually tells them that there is evidence tending to prove such fact, and if there is no evidence tending to prove it the instruction is calculated to mislead the jury and is erroneous.